Name: Council Decision (EU) 2016/968 of 6 June 2016 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (ISA2 programme)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  international affairs;  research and intellectual property;  business classification
 Date Published: 2016-06-17

 17.6.2016 EN Official Journal of the European Union L 160/90 COUNCIL DECISION (EU) 2016/968 of 6 June 2016 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (ISA2 programme) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 to the EEA Agreement (Protocol 31). (3) Protocol 31 contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Decision (EU) 2015/2240 of the European Parliament and of the Council (3). (5) Protocol 31 should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2016. (6) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on the Union's behalf, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 6 June 2016. For the Council The President H.G.J. KAMP (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Decision (EU) 2015/2240 of the European Parliament and of the Council of 25 November 2015 establishing a programme on interoperability solutions and common frameworks for European public administrations, businesses and citizens (ISA2 programme) as a means for modernising the public sector (OJ L 318, 4.12.2015, p. 1.) DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2016 of ¦ amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Decision (EU) 2015/2240 of the European Parliament and of the Council of 25 November 2015 establishing a programme on interoperability solutions and common frameworks for European public administrations, businesses and citizens (ISA2 programme) as a means for modernising the public sector (1). (2) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2016, HAS ADOPTED THIS DECISION: Article 1 Article 17 (Telematic interchange of data) of Protocol 31 to the EEA Agreement shall be amended as follows: 1. In paragraph 1, the following subparagraph is added: The EFTA States shall, as from 1 January 2016, participate in the projects and activities of the programme of the Union referred to in paragraph 6(d).. 2. The following paragraph is inserted after paragraph 5: 5a. The EFTA States shall, as from the start of cooperation in the programme referred to in paragraph 6(d), participate fully, without the right to vote, in the Committee on Interoperability Solutions for European Public Administrations, Businesses and Citizens (the ISA2 Committee), which assists the European Commission in the implementation, management and development of that programme.. 3. In paragraph 6, the following point is added: (d) with a view to participation as from 1 January 2016:  32015 D 2240: Decision (EU) 2015/2240 of the European Parliament and of the Council of 25 November 2015 establishing a programme on interoperability solutions and common frameworks for European public administrations, businesses and citizens (ISA2 programme) as a means for modernising the public sector (OJ L 318, 4.12.2015, p. 1). Liechtenstein shall be exempted from the participation in, and the financial contribution to, this programme.. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (*). It shall apply from 1 January 2016. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 318, 4.12.2015, p. 1. (*) [No constitutional requirements indicated.] [Constitutional requirements indicated.]